 


109 HR 1768 IH: To amend the provision of law establishing the Presidential 9/11 Heroes Medals of Valor to make certain technical corrections to carry out the intent of the provision.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1768 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Fossella (for himself and Mr. Crowley) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the provision of law establishing the Presidential 9/11 Heroes Medals of Valor to make certain technical corrections to carry out the intent of the provision. 
 
 
 
 That subsection (d) of section 124 (31 U.S.C. 5111 note) of division B of Public Law 108–447 is amended— 
(1)in paragraph (2), by striking with the Secretary of the Treasury for the Secretary to prepare and strike, on a reimbursable basis, and inserting for striking; and 
(2)by striking paragraph (3). 
 
